Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the claim recites the phrase “the per-band PC” which is not defined. There is insufficient antecedent basis in the claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan  (US 20210153143) in view of Yang (CN 102740441).
Regarding claim 7 (1 and 18), Sridharan discloses a method comprising: 
receiving, at a network device from a user equipment (UE), an indication of a UE capability to support a per-band maximum power for a radio band combination (BC) used by the UE (figs. 12 and 13, [0087][0156-57], receive an indication of whether the UE is capable of using a virtual port to transmit uplink communications using a maximum transmit power according to a power class of the UE, wherein the virtual port is a combination of one or more antenna ports; the UE 120 may have different capabilities for different bands in each bands-band combination. In some aspects, the UE 120 may transmit the information described above for every band in each band-band combination supported by the UE 120),
determining whether the UE supports per-band maximum power for the radio BC based on the indication of the UE capability (fig. 13, [0053][0157], transmit a sounding reference signal configuration based at least in part on the indication; the base station needs to know if the UE is capable of supporting transmission at maximum power, UE signals to the base station about its capability, the base station configure the UE to transmit using the port/band that supports the maximum power that support); and 23Docket No. 0007-435001-321881-US-NP  
in response to determining the UE supports per-band maximum power for the radio BC, determining a total UE transmission power based on a sum of a maximum power of each band in the radio BC (fig. 12, [0051][0137],  using a power allocation procedure associated with transmissions that use the TPMI (block 1220)).  
Sridharan discloses a using power allocation procedure associated with the UE capability information, Sridharan does not explicitly disclose determining a total UE transmission power based on a sum of a maximum power of each band.
Yang discloses determining a total UE transmission power based on a sum of a maximum power of each band (Yang, Abstract, claim 1, calculating the total transmission power as the sum of the power in each band).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of transmitting packets to a network as given by Sridharan with the teachings of applying power control given by Yang. The motivation for doing so would have been to improve the utilization rate of the wireless resource (Yang, abstract).
Regarding claim 10 (5), Sridharan and Yang disclose the method of claim 7, wherein indication of a UE capability to support a per-band maximum power indicates that the UE is capable of operating at full power in each uplink band ([0085],   the UE 120 may transmit a single bit to indicate whether the UE 120 supports full power).
Regarding claim 11 (4), Sridharan and Yang disclose the method according to claim 7, further comprising: receiving, from the UE, the per-band PC for each band in the radio BC ([0087], may transmit the information described above ( e.g., the single bit and/or the two bits) per band for a band-band combination). 
Regarding claim 12, Sridharan and Yang disclose the method of claim 7, further comprising: 
calculating a maximum allowed UE transmission power for each band based on a maximum power class associated with a corresponding band for the radio BC; and applying, in uplink power control, the maximum UE transmission power for each band without considering the per-BC power class for the radio BC ([0071], the base station may instruct the UE to transmit at maximum transmission power. Here, the base station must first calculate the maximum transmission power allowed for UE and then instruct or apply the maximum UE transmission power).  

Regarding claim 13 (20), Sridharan and Yang disclose the method of claim 7, wherein the indication of the UE capability to support the per-band maximum power for the radio BC used by the UE is included in a UE power capability report ([0131], information is transmitted in a field of capability report), and 
if the UE power capability report does not include the indication of the UE capability to support the per-band maximum power for the radio BC used by the UE, the uplink power control is based on a default power control ([0095][0122], if the UE is not supporting the maximum power, then setting the scaling factor to one or default power control).  
Regarding claim 14 (6), Sridharan and Yang disclose the method of claim 7, wherein if a radio band includes two or more uplink carriers, the combined power is limited to the PC for the associated radio band ([0119][0192], using a virtual port to transmit uplink communications using a maximum transmit power according to a power class of the UE, wherein the virtual port is a combination of one or more antenna ports/uplink carriers).  

Claims 2-3, 8-9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sridharan in view of Yang further in view of Saha (US 11096100).
Regarding claim 8 (2 and 19), Sridharan and Yang disclose the method of claim 7, 
Sridharan  does not explicitly disclose wherein indication of a UE capability to support a per- band maximum power indicates uplink carrier aggregation (CA) is supported by the UE.  
Saha discloses wherein indication of a UE capability to support a per- band maximum power indicates uplink carrier aggregation (CA) is supported by the UE (Saha, col. 10, last line to col. 11, line16, col. 16, the UE could respond to the 4G eNB 12 with a “UE capability information” information element (IE) specifying UE capabilities data, may indicate that the highest order 5G uplink carrier-aggregation service supported by the UE is UL 3CA).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of transmitting packets to a network as given by Sridharan with the teachings of exchanging capability information given by Saha. The motivation for doing so would have been to apply a dynamic power sharing to control uplink transmit power of the UE respectively on each connection (Saha, Abstract).

Regarding claim 9 (3), Sridharan, Yang and Saha disclose the method of claim 8, wherein the radio BC supports two or more uplink CA ([0087], UE has different bands in each bands-band combination (BC), which implies there are at least two uplink CA; Saha, col. 16, may indicate that the highest order 5G uplink carrier-aggregation service supported by the UE is UL 3CA). The motivation of the combination is same as in claim 8.

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sridharan in view of Yang further in view of TS38-101 (3GPP TS 38/101-1, 2020-11/12, User Equipment (UE) radio transmission and reception; Part 1: Range 1 Standalone).
Regarding claim 15, Sridharan and Yang disclose the method of claim 7, further comprising: 
Sridharan does not explicitly disclose relaxing a lower boundary of a total configured maximum output power as a delta value equal to the sum of a maximum power of each band in the radio BC minus a maximum of one of the respective NR band or an intra band NR CA UE Power Classes within a corresponding band configuration 
TS38-101 disclose relaxing a lower boundary of a total configured maximum output power as a delta value equal to the sum of a maximum power of each band in the radio BC minus a maximum of one of the respective NR band or an intra band NR CA UE Power Classes within a corresponding band configuration (TS38-101, section 6.2.4,  section 6.2A; configured output power for CA; the configured output power should be within the boundary given; the maximum output power requirement is relaxed by reducing the lower tolerance limit or delta value equal to the sum of the power minus another power value. Applicant acknowledges that TS38.101-1 teaches the limitation, specification [0047]).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of transmitting packets to a network as given by Sridharan with the teachings of configuring power output given by TS38-101. The motivation for doing so would have been to be compliance with the 3GPP standards. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	

Regarding claim 16, Sridharan and Yang disclose the method of claim 7, further comprising: 
Sridharan does not explicitly disclose relaxing a lower boundary of a total configured maximum output power by replacing the UL power class for the UL CA with the maximum of one of the respective NR band or an intra band NR CA UE Power Classes for the UL CA.
TS38-101 discloses relaxing a lower boundary of a total configured maximum output power by replacing the UL power class for the UL CA with the maximum of one of the respective NR band or an intra band NR CA UE Power Classes for the UL CA  (TS38-101, section 6.2, for inter-band uplink carrier aggregation with uplink assigned to a NR band, UE maximum output power shall be measured over all component carriers from different bands. Applicant acknowledges that TS38.101-1 teaches the limitation, specification [0047]).  
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of transmitting packets to a network as given by Sridharan with the teachings of configuring power output given by TS38-101. The motivation for doing so would have been to be compliance with the 3GPP standards. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	

Regarding claim 17, Sridharan and Yang disclose the method of claim 7, further comprising: relaxing a lower boundary of a total configured maximum output power for UL inter-band CA by replacing UL power class for the UL CA instead of the sum in the formula to determine the lower boundary formula with the UL power class for the UL CA (TS38-101, section 6.2, for inter-band uplink carrier aggregation with uplink assigned to a NR band, UE maximum output power shall be measured over all component carriers from different bands. Applicant acknowledges that TS38.101-1 teaches the limitation, specification [0047]).  
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of transmitting packets to a network as given by Sridharan with the teachings of configuring power output given by TS38-101. The motivation for doing so would have been to be compliance with the 3GPP standards. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474